Citation Nr: 9930603	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  94-28 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a chronic back 
disability.

3.  Entitlement to the assignment of a higher disability 
evaluation for chondromalacia of the right knee, currently 
rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



INTRODUCTION

The veteran had active service from July 1976 to June 1981.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

In regard to the service-connected right knee disability, 
this appeal is before the Board from the initial assignment 
of a disability evaluation for this disorder.  The Board 
notes that the United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court), in Fenderson v. West, 12 Vet. App. 
119 (1999) held, in part, that the RO never issued a 
statement of the case (SOC) concerning the issue involving 
the right testicle, as the document adding that issue to the 
appeal "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Id. at 132, emphasis in the original.  Fenderson 
involved a situation in which the Board had concluded that 
the appeal as to the issue involving the right testicle was 
not properly before it, on the basis that a substantive 
appeal had not been filed. 

This case differs from Fenderson in that the appellant did 
file a timely substantive appeal concerning the initial 
rating to be assigned for the disability at issue.  The SOC 
did provide him with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of the initial disability evaluation.  The 
appellant's timely substantive appeal clearly indicated that 
he knew that the appeal was from the RO's initial assignment 
of a disability evaluation.  The Board observes that the 
Court, in Fenderson, did not specify a formulation of the 
issue that would be satisfactory, but only distinguished the 
situation of filing a notice of disagreement (NOD) following 
the grant of service connection and the 

initial assignment of a disability evaluation from that of 
filing a NOD from the denial of a claim for increase.  
Moreover, the appellant in this case has clearly indicated 
that what he seeks is the assignment of a higher disability 
evaluation.  Consequently, the Board sees no prejudice to the 
veteran in either the RO's characterization of the issue or 
in the Board's characterization of the issue as one of 
entitlement to the assignment of a higher disability 
evaluation.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Therefore, the Board will not remand this matter solely for a 
re-characterization of the issue in a new SOC.


FINDINGS OF FACT

1.  The veteran's inservice episode of left knee pain and 
crepitus was acute and transitory, and has not been shown to 
have resulted in any residual disability, or to be 
etiologically related to any left knee disability that may 
now be present.  

2.  The veteran's service medical records show evidence of 
muscle spasm, tenderness and disc narrowing of the lumbar and 
thoracic segments of the spine.

3.  The veteran's current symptomatology of the lumbar and 
thoracic segments of the spine cannot be disassociated from 
his inservice symptomatology.

4.  The service-connected right knee disability is manifested 
primarily by complaints of pain that results in slight 
limitation of motion, and excess incoordination and 
fatigability on use.


CONCLUSIONS OF LAW

1.  The veteran's left knee disability was not incurred or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).


2.  Degenerative disc disease of the lumbar and thoracic 
segments of the spine was incurred as a result of active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).

3.  The criteria for the assignment of a higher disability 
evaluation for chondromalacia of the right knee are not met.  
38 U.S.C.A. §§ 1131, 1155, 5107 (West 1991); 38 C.F.R.  Part 
4, including §§ 4.7, 4.10, Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Well Grounded Claims

Initially, it is necessary to determine if the appellant has 
submitted a well-grounded claim within the meaning of 
38 U.S.C.A. § 5107 (West 1991) and, if so, whether VA has 
properly assisted in the development of his claim.  A "well-
grounded" claim is one that is not implausible.  

The veteran contends that service connection for each of the 
recently diagnosed disabilities of the left knee and low back 
is warranted.  The veteran points out that, as evidenced by 
the service medical records, he was treated for lumbar strain 
and bilateral chondromalacia during service.  He maintains 
that he eventually developed degenerative diseases of the 
left knee, as well as of the lumbar and thoracic segments of 
the spine, as a result of these injuries.  Further, the 
veteran points out that a VA physician has reviewed the 
record and agrees with this assessment.  The veteran also 
argues that he should be granted an increased rating for 
residuals of a right knee disability.

The evidence in the service medical records showing treatment 
for left knee and low back injuries, together with medical 
evidence since service discharge, including 

a VA physician's opinion, constitutes a sufficient basis to 
conclude that the claims regarding service connection for 
left knee and low back disorders are well grounded.  

Concerning the veteran's claim of an increased rating for the 
right knee disability, when a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). 

In summary, the veteran's claims are plausible.  All relevant 
facts have been properly developed and there is sufficient 
evidence upon which to fairly resolve the issues in the 
instant case.  Therefore, additional development of the 
record is unnecessary.  

II.  Left Knee 

Service connection for a disability may be granted if the 
disorder was incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1998).  
Moreover, in the case of arthritis, service connection may be 
granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131 (West 1991); 38 C.F.R. § 3.309 (1998).

The service medical records relate that, in August 1976, the 
veteran reported that he was unable to lock his knees when he 
climbed poles.  There were no significant physical findings 
and an orthopedic consult was scheduled.  The diagnostic 
assessment was bilateral knee pain.  

Later that month, at the orthopedic consultation, the veteran 
complaints were primarily confined to the right knee.  He 
indicated that he had some right knee pain 

as an adolescent but had not had problems for awhile until he 
started climbing poles.  On this occasion, he was climbing a 
pole, felt knee pain and fell, twisting his right knee.  The 
diagnostic assessment was chondromalacia of the right 
patella.  X-rays of both knees were normal.  

In February 1977, the veteran complained of bilateral knee 
pain.  On examination, there was noted marked bilateral 
crepitus.  An orthopedic consultation was scheduled.  At the 
orthopedic consultation performed later that month, the 
examiner noted bilateral crepitus, more so on the right.  The 
veteran reported a prior diagnosis of chondromalacia.  The 
examiner indicated that he agreed with the diagnosis.  He 
also indicated that examination of the knee was negative 
except for patellofemoral crepitus.  

In May 1977, the veteran reported continuing bilateral knee 
pain.  He was referred for evaluation to determine the best 
course of treatment, either medication, surgery or 
arthroscopy.  The examination was considered normal except 
for patellofemoral crepitus.  

In July 1997, the veteran reported a history of bilateral 
chondromalacia.  The diagnosis was chondromalacia.  In 
November 1977, there was crepitus noted in both knees; 
however, the diagnosis was right knee chondromalacia. 

An August 1980 radiographic report shows that the veteran was 
referred for evaluation of the right knee.  The clinical 
section of the report that applies to the provisional 
diagnosis and history refers to the right knee.  However, the 
section of the report that shows the results of the 
radiographic study refers to the left knee.  The study 
revealed changes in the mid-portion of the patella suggestive 
of osteochondritis dissecans.  

In February 1981, the veteran was examined for renewal of 
physical profile.  At that time, he complained of bilateral 
knee pain.  He was given pain medication.  


On the veteran's separation examination report dated in June 
1981, he reported that he was "good" except for his knees.  
The examiner reported a history of chondromalacia, no 
findings today.  A radiological report of the left knee 
indicated that there was no evidence of a fracture, effusion 
or old trauma.  The articular surface was smooth.  The 
diagnosis was normal left knee.  

The veteran underwent VA examination in October 1992.  It was 
noted that there was left patellar displacement.  No skeletal 
abnormality was seen on X-ray study.  The diagnosis was 
chondromalacia of the left knee. 

In light of the veteran's medical history, the Board remanded 
this case, in order to obtain an opinion concerning the 
etiology and a current diagnosis of the veteran's left knee 
disability.  The veteran underwent VA examination in October 
1998.  A radiographic report shows findings consistent with 
degenerative arthritis of both knees.  The examiner in giving 
his opinion commented that: 

The veteran's current left knee problems 
could be related to inservice treatment 
or injury, but it was the right knee that 
he had the surgery on.  I find very 
little wrong with the left knee. 

In this regard, it is noted that the veteran did complain of 
left knee pain on occasion and that there was crepitus noted 
during service.  However, pathology of such a nature that 
would result in a chronic residual disability was not 
necessarily identified during the veteran's active duty 
service.  The service record for the most part conveys that 
the diagnoses regarding chondromalacia were mostly directed 
to the right knee.  As far as the August 1980 radiological 
report that indicated findings consistent with 
osteochondritis dissecans of the left knee, as noted the 
veteran was being evaluated for the right knee and more than 
likely the radiological study was of the right knee.  This 
likely scenario is bolstered by the fact that there has not 
been a diagnosis of osteochondritis dissecans of the left 
knee since that time.


Additionally, it is pointed out that no left knee disorder 
was noted on examination at separation from service.  The 
veteran's knee was considered normal on the radiological and 
physical examination.  This is significant, in that it 
suggests that the veteran's inservice problems were acute and 
transitory in nature and resolved without residuals.  See, 
38 C.F.R. § 3.303 (1998).  

This Board member notes that there are statements from a VA 
physician who commented that a left knee problem could be 
related to injury or treatment during service.  These 
statements standing along are probative enough to make this 
claim well grounded; however, these statements are 
insufficient to establish service connection.  The record 
does not show that the veteran injured his left knee during 
service.  In reporting his injuries during service, the 
veteran only referred to the right knee.  Still further, 
there are no records showing post service left knee treatment 
until the reported VA diagnosis in 1992, over 10 years after 
service discharge.  Cf. Mense v. Derwinski, 1 Vet.App. 354 
(1991) (veteran failed to provide evidence of continuity of 
symptomatology of low back condition).  In addition to the 
regulations cited above, if a condition noted during service 
is not shown to be chronic, continuity of symptoms sufficient 
to establish the chronic character of the condition after 
service must be present for an appropriate grant of service 
connection.  38 C.F.R. § 3.303 (1998).  

Although the veteran currently suffers from a disorder that 
would represent a "disability" for compensation purposes, 
the initial manifestation of his disability was at a point 
too far removed from service to be reasonably related to 
service without supporting evidence.  Further, the 10-year 
silence in the medical records bodes otherwise.  This Board 
member finds that it would require resorting to an excessive 
degree of speculation to conclude that the veteran's current 
disability was derived as the result of any inservice injury, 
given the nature of the inservice findings, and the extensive 
period of years which intervened following service in which a 
disorder was not shown.  


III.  Degenerative Disc Disease

The evidence in the record, including a medical opinion, 
constitutes a sufficient basis to conclude that degenerative 
disc disease of the lower thoracic and lumbar segments of the 
spine had its onset in service.  The veteran's service 
medical records convey that, in October 1979, he reported 
that two weeks previously he hyper-extended his back while 
climbing a pole and drove for eight hours afterwards.  Since 
that time he had severe intermittent low back pain.  The 
diagnostic assessment was low back strain.  He was instructed 
in back exercises.  His back pain continued and in November 
1979 he reported his back pain was so severe that he blacked 
out at times.  The diagnosis was myositis.  Later that month, 
on follow-up examination he reported radiating pain and 
numbness.  The diagnosis was right sciatica.  In June 1980, 
the veteran was admitted to the hospital and treated for 
contusions to the back that occurred when he fell off a 
horse.  Later that month, he reported that he re-injured his 
back walking downstairs.  There was tenderness at the 
paraspinal area at the T10-T12 level.  In August 1980, he 
reported that he was involved in a motor vehicle accident.   
There was tenderness noted in the paraspinal area at the L5-
S1 level.  An X-ray revealed sacralization of the L5 with a 
spina bifida occulta of the S1.  There was disc space 
narrowing at the L4-L5, and L5-S1 levels, reportedly not as 
pronounced as on a previous examination.  His complaints 
continued and in April 1981 he was examined.  The 
neurological examination was considered normal.  X-ray 
revealed straightening of the lumbar spine with loss of 
lordotic curve.  The intervertebral disc spaces were 
considered normal.  It was noted that straightening of the 
lordotic curve was consistent with muscle spasms.  There were 
no reported abnormal findings or complaints noted at the June 
1981 separation examination. 

At VA examination in October 1992, there was decreased range 
of motion of the lumbar spine.  The diagnosis was low back 
dysfunction.  Radiographic study revealed minimal disc 
narrowing at the L5-S1 level.  The examiner commented that 
this could be congenital.  


Th veteran underwent VA examination in October 1998.  The 
radiographic study revealed disc space narrowing at the T12-
L1 and L5-S1 levels.  There was mild retrolisthesis at the 
L5-S1 level.  The examiner commented that: 

I do not believe that his back disability 
is congenital, but if it was, it could 
have been aggravated during service 
especially with the motor vehicle 
accident and when the horse fell on him.  
Probably there is evidence of back 
disorder related to active service as he 
states that it was injured twice. 

While the record does not contain medical evidence of 
treatment for a back disability during the interim between 
service discharge and 1992, there is no probative evidence to 
suggest that the current diagnosis is not related to service.  
Therefore, the Board finds that the medical statement, 
together with the veteran's medical manifestations reported 
during service, at least places the evidence in equipoise.  
With resolution of reasonable doubt in the veteran's favor, 
service connection for degenerative disc disease at the T12-
L1 and L5-S1 levels is warranted.

IV.  Right Knee

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's SCHEDULE 
FOR RATING DISABILITIES (SCHEDULE), codified in C.F.R. Part 4 
(1998).  VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.

As noted above, the service medical records relate that 
beginning in August 1976 the veteran reported right knee 
pain.  The diagnosis was chondromalacia.  His complains 
continued, and in August 1978 he underwent patelloplasty and 

chondroplasty of the patella of the right knee.  Based upon 
inservice treatment and VA examination, a July 1993 rating 
decision granted service connection and assigned a 10 percent 
disability evaluation for chondromalacia of the right knee 
including the postoperative residuals of patelloplasty and 
chondroplasty, effective from August 1992.  

There is no specific diagnostic code for chondromalacia.  VA 
regulations provide that when an unlisted condition is 
encountered it is permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology, are 
closely analogous.  38 C.F.R. § 4.20 (1998).  The RO assigned 
a 10 percent disability evaluation by analogy, see 38 C.F.R. 
§§ 4.20, 4.27 (1998), under Diagnostic Code 5257, which 
refers to other impairment.  Under this diagnostic code, 
slight recurrent subluxation or lateral instability is 
reflected by a 10 percent disability rating.  Moderate 
recurrent subluxation or lateral instability is indicative of 
a 20 percent disability evaluation.  A 30 percent rating is 
for severe impairment.  The veteran has been in receipt of 
the rating of 10 percent under this diagnostic code.  
However, as reported below, recent examination reports failed 
to show evidence of instability or subluxation of the right 
knee.

The veteran underwent VA examination in October 1992.  He 
reported that climbing stairs caused severe pain in the right 
knee.  He also reported that the right knee gave way at 
times.  On examination, there was no swelling, deformity or 
other abnormality noted.  He had 125 degrees of flexion and 
extension was to zero degrees.  No skeletal defect was noted 
on radiographic study.

A VA outpatient report dated in August 1994 relates that he 
complained of painful knees.  On examination of the right 
knee there was mild swelling with crepitus.  There was no 
erythema, warmth or effusion.  The knee was considered 
stable.  Similar results were noted on follow-up examinations 
conducted 2 weeks later and the next month.  


Although there is no evidence of instability, the Board is 
allowed to examine other disabilities arising from this 
disability.  Except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single entity, are to be rated separately, and then all 
ratings are to be combined pursuant to 38 C.F.R. § 4.25 
(1998).  One exception to this general rule, however, is the 
anti-pyramiding provision of 38 C.F.R. § 4.14 (1998), which 
states that evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  In 
Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that 
the disability in that case - scarring - warranted 10 percent 
evaluations under three separate diagnostic codes, none of 
which provided that a veteran may not be rated separately for 
the described conditions.  Therefore, the conditions were to 
be rated separately under 38 C.F.R. § 4.25 unless they 
constituted the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  
The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id., at 262.  Although the veteran 
is not service connected for arthritis, a precedent opinion 
of the VA General Counsel, VAOPGCPREC 23-97 (7/1/97), held 
that a claimant who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
citing Esteban.   

Thus, in addition to considering whether an increased 
evaluation for the veteran's right knee is warranted under 
Diagnostic Code 5257, the Board will also analyze whether 
compensable evaluations are warranted for any other 
manifestations that may be rated under Diagnostic Codes 5256, 
5258, 5259, 5260, 5261, 5262, and 5263.  Not all of these 
diagnostic codes are appropriate for application in this 
case.  The veteran's right knee disability cannot be rated 
under Diagnostic Code 5256, as it does not exhibit ankylosis.  
Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  He cannot be 
rated under Diagnostic Code 5258, as his disability does not 
involve dislocated semilunar cartilage, or "locking."  A 
separate 10 percent rating is not warranted under Diagnostic 
Code 5259, as there is no evidence of 

removal of the meniscus.  Diagnostic Code 5262, for 
impairment of the tibia and fibula, and Diagnostic Code 5263, 
for genu recurvatum, are not applicable because it is neither 
contended nor shown by the evidence of record that any such 
manifestations are related to the service-connected knee 
disability at issue.

For limitation of motion of the leg, Diagnostic Code 5260 
provides a 10 percent rating where flexion is limited to 45 
degrees, 20 percent when limited to 30 degrees, and 30 
percent when limited to 15 degrees.  Diagnostic Code 5261 
provides a 10 percent rating where extension of the leg is 
limited to 10 degrees, 20 percent where limited to 15 
degrees, 30 percent when limited to 20 degrees and 40 percent 
when limited to 30 degrees.  The normal range of motion of 
the knee is 0 (zero) degrees of extension to 140 degrees of 
flexion.  38 C.F.R. Part 4, Plate II (1998).  The October 
1998 examination report shows that he was able to flex the 
knee to 132 degrees and extension was to zero degrees.  
Therefore, the limitations of flexion and extension reported 
in recent examination and treatment records would be 
noncompensable under DC 5260 and DC 5261.

In this instant case, the veteran is in receipt of a 10 
percent rating.  In light of the fact that there is not a 
diagnostic code for chondromalacia, it appears that the RO 
decided that the veteran's disability equates to "slight" 
disability under 5257.  This diagnostic code is not 
predicated on loss of range of motion, and thus §§ 4.40 and 
4.45, with respect to pain, do not apply.  Instead, DC 5257 
provides that recurrent subluxation or lateral instability is 
ratable at 10 percent when "slight," thus providing a minimum 
10 percent rating for this condition.  In this case, there is 
no evidence of instability or subluxation; however, the Board 
is not free to ignore the effects of pain caused by the 
veteran's right knee disability.  The functional limitations 
due to pain must be accounted for in the disability 
evaluation.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board has considered DeLuca and 38 C.F.R. §§ 4.10, 4.14, 
in reaching its conclusion in this case.

The veteran underwent VA examination in October 1998.  He 
reported that he took aspirin or Aleve for knee pain.  On 
examination, there was no objective evidence of 

painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat or abnormal movement.  Further, the 
examiner commented that the veteran's pain was not 
substantial in that he did not take pain medication.  
However, the examiner did indicate that there was probably 
some pain.  Moreover, he indicated that "[t]here would be 
more pain during flare-ups with weakened movement, excess 
fatigability, or instability, and incoordination." 

The veteran is competent to report pain in his knee.  
However, these complaints of pain do not exceed the criteria 
for the current 10 percent rating.  He has not identified 
instability or any functional limitation that would warrant a 
higher rating under any applicable rating criteria.  The 
objective findings of a trained medical professional are 
substantially more probative in determining whether any of 
the applicable criteria for a higher rating have been met.  
The functional impairment caused by the veteran's disability 
is manifested by pain and crepitus, which results in slight 
limitation of motion, which is appropriately compensated by 
the current 10 percent rating. 

At the VA examination in 1992, the veteran's residual 
surgical scar of the right knee was described as a 20-
centimeter octiform scar with hypopigmentation.  The Board 
has also considered whether the surgical scar warrants a 
separate compensable evaluation.  Residual superficial 
scarring resulting from the injury must be poorly nourished 
with repeated ulceration, or tender and painful on objective 
demonstration for a 10 percent rating.  38 C.F.R. Part 4, 
§ 4.117, Diagnostic Codes 7803, 7804 (1998).  Scars, other 
than disfiguring facial scars, residuals of second or third 
degree burns, or scars that are poorly nourished, etc., are 
rated on limitation of function of the part affected.  
38 C.F.R. § 4.118, Part 4, Diagnostic Code 7805 (1998).  The 
record as a whole does not show that the post surgical scar 
is productive of any significant functional impairment, nor 
otherwise disabling.  The claims file does not indicate that 
the veteran has ever complained of scarring residuals.  As 
the scar has not been shown to result in functional 
limitation of the right knee, a separate rating is not 
warranted.  See Esteban, supra.


Taking into consideration the veteran's statements regarding 
pain and the VA examiner's remarks concerning the functional 
loss (that occurs during flare-up) due to pain that results 
in limitation of motion, and excess fatigability, I find that 
this disability equates to slight disability.  These findings 
do not approximate any applicable criteria for a higher 
rating.  38 C.F.R. § 4.7 (1998).  Consequently, the 
preponderance of evidence is against the claim for a higher 
rating.  38 U.S.C.A. § 5107(b) (West 1991).

V.  Extraschedular

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

Consequently, the Board will consider whether the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In this case, the 
evidence does not suggest that the veteran's disability 
produces such an exceptional or unusual disability picture as 
to render impractical the applicability of the regular 
schedular standard, 

thereby warranting the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (1998).  This case 
does not present factors such as frequent periods of 
hospitalization or marked interference with employment.  

In regards to industrial impairment, the veteran has offered 
very little in regards to his employment and 
service-connected disability.  The VA examination report 
dated in October 1998 shows that he is employed as a 
carpenter and a maintenance man for mobile homes.  He has not 
produced objective evidence that would indicate that his 
service-connected disability has interfered with his 
employment to such an extent that he is entitled to 
extraschedular consideration.  

Moreover, a review of the claims file does not show that this 
service-connected disorder has resulted in hospitalization.  
Although the veteran has sought treatment for a painful right 
knee on occasions, he has not been hospitalized or received 
extensive treatment for his disability.  Further, as noted 
above, the veteran's right knee was pain free on motion and 
there were no other symptoms reported that could be 
considered disabling.  Neither his statements nor the medical 
records indicate that the disability warrants the assignment 
of an extraschedular evaluation.


ORDER

Service connection for a left knee disability is denied.  
Service connection for degenerative disc disease of the 
lumbar and thoracic segments of the spine is granted.  
Entitlement to the assignment of a higher disability 
evaluation for chondromalacia of the right knee is denied.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

